Exhibit 99.1 ROGERS COMMUNICATIONS INC. 333 Bloor St. E., 9th Floor Toronto, Canada M4W 1G9 February 18, 2011 To: The Toronto Stock Exchange Canadian Securities Regulatory Authorities The Canadian Depository for Securities Ltd. Rogers Communications Inc. - Notice of Meeting and Record Date Dear Sirs/Madams: We advise you of the following dates in connection with the Annual Meeting of Shareholders: Meeting Type: Annual General Meeting Record Date for Notice of Meeting: 03/18/2011 Record Date for Voting: 03/18/2011 Beneficial Ownership Determination Date: 03/18/2011 Meeting Date: 04/27/2011 Securities Entitled to Notice: CLASS A VOTING CLASS B NON-VOTING Securities Entitled to Vote: CLASS A VOTING Meeting Location: Toronto Yours very truly, Rogers Communications Inc. “Graeme H. McPhail” Graeme H. McPhail Associate General Counsel
